Citation Nr: 1043447	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  03-18 517	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include anxiety and post-traumatic stress disorder 
(PTSD).

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for reflux 
esophagitis with hiatal hernia.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1976 to April 1979 and had prior active duty for 
training (ACDUTRA) from August to December 1975.  These matters 
are before the Board of Veterans' Appeals (Board) on appeal from 
December 1997 and August 2002 rating decisions by the Winston-
Salem, North Carolina and Roanoke, Virginia ROs.  In February 
2005, a hearing was held before the undersigned; a transcript of 
the hearing is associated with the claims file.  In July 2005 and 
August 2009, these matters were remanded to the RO via the AMC 
for further development and notice.  The Veteran's claims file is 
now in the jurisdiction of the Winston-Salem RO.

Although the RO, in effect, reopened the claim of service 
connection for reflux esophagitis with hiatal hernia (see May 
2003 statement of the case (SOC)) and denied the matter on the 
merits, the question of whether new and material evidence has 
been received to reopen such claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized that issue accordingly.

In an April 2010 statement, the Veteran raised a new claim of 
service connection for type II diabetes, which has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The matters of entitlement to service connection for a 
psychiatric disability to include anxiety and PTSD, and a 
TDIU rating are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


FINDINGS OF FACT

1.  An unappealed January 2001 rating decision continued a denial 
of the Veteran's claim of service connection for reflux 
esophagitis with hiatal hernia that had been previously denied 
essentially based on findings that such disability was not 
manifested in service and was not shown to be related to service.  
  
2.  Evidence received since the January 2001 rating decision does 
not tend to relate the Veteran's reflux esophagitis with hiatal 
hernia to his military service; does not relate to the 
unestablished fact necessary to substantiate the claim of service 
connection for reflux esophagitis with hiatal hernia; and does 
not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of 
service connection for reflux esophagitis with hiatal hernia may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to substantiate 
each element of the underlying service connection claim; and (3) 
is specifically required to substantiate the element or elements 
needed for service connection that were found insufficient in the 
prior final denial on the merits.

The appellant was advised of VA's duties to notify and assist in 
the development of the claims.  While he did not receive complete 
notice prior to the initial rating decision, this matter was 
remanded for Kent-compliant notice, and such notice was provided 
by October 2009 and March 2010 letters from the RO.  A June 2010 
supplemental statement of the case (SSOC) readjudicated the 
matters after the appellant and his representative had 
opportunity to respond, curing the notice timing error.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The duty to 
assist by arranging for a VA examination or obtaining a medical 
opinion does not attach unless a previously denied claim is 
reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The appellant has not 
identified any pertinent evidence that remains outstanding.  VA's 
duty to assist is also met.  


Legal Criteria, Factual Background, and Analysis

Historically, an unappealed February 1997 rating decision denied 
the Veteran's service connection for reflux esophagitis with 
hiatal hernia, based on findings that such disability was not 
manifested in service or within the first year post-service; that 
there was no continuity of such disability between separation 
from service in April 1979 and endoscopy showing reflux 
esophagitis with hiatal hernia in March 1996 (17 years after 
separation); and that the disability was not shown to be related 
to his service.  That decision is final.  38 U.S.C.A. § 7105.  An 
unappealed January 2001 rating decision considered additional 
evidence (including STRs not previously of record), and continued 
the denial.  That decision likewise is final, and is the last 
final rating decision in this matter.

Generally, when the RO denies a claim, and the veteran does not 
appeal the denial, such determination is final, and the claim may 
not thereafter be reopened and allowed based on the same record.  
38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new 
and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 
173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The evidence of record at the time of the January 2001 rating 
decision included the Veteran's STRs which show that during 
ACDUTRA a December 1975 clinic record of evaluation for knee 
problems notes that the Veteran reported he gets a burning 
sensation in his stomach, and that he hyperventilates.  STRs from 
his subsequent period of active duty show that in July 1976 he 
had a complaint of a "nervous stomach" found to be apparently 
associated with personal problems;.  On service separation 
examination the Veteran complained of frequent 
indigestion/stomach pains.  The complaints were attributed to 
tension and considered not significant.  On clinical evaluation 
the Veteran's abdomen and viscera were normal.  Also of record in 
January 2001 were VA treatment records, which showed that the 
Veteran's reflux esophagitis with hiatal hernia were first 
diagnosed (based on endoscopy) in March 1996; they did not 
contain any mention of service (or any information relating the 
reflux esophagitis with hiatal hernia to service).  The record 
also included statements from the Veteran's wife and friends to 
the effect that in 1975 he was taken to Bethesda Naval hospital 
(while home on leave) for evaluation of stomach problems/bleeding 
(and was advised to delay his return to duty).  Private treatment 
records include a Workmans Compensation .report in 1997 noting 
that the Veteran's medical problems included  a stomach problem.  

Evidence received since the time of the January 2001 rating 
decision consists essentially of VA treatment records which show 
ongoing treatment for gastroesophageal reflux disease (GERD)(but 
do not include any opinion relating the disabilities at issue to 
the Veteran's service/complaints therein and the Veteran's 
testimony at the hearing before the undersigned.  The Veteran 
indicated that a VA physician had related his hiatal 
hernia/esophagitis to his service/complaints therein.  When this 
was pursued further at the hearing his representative 
acknowledged that VA treatment records do not include a medical 
opinion relating the Veteran's current disability.  The Veteran 
and his representative were advised that that (or evidence 
relating the problems to medication for a service-connected 
disability) was the type of evidence that was necessary to reopen 
this claim.  The representative indicated that they would seek to 
secure such evidence for the record.  No such evidence has been 
received.  

Because service connection for reflux esophagitis with hiatal 
hernia was denied in January 2001 based on a finding that such 
disability was not shown to be related to the Veteran's 
service/stomach complaints therein, for evidence to be new and 
material in this matter, it would have to be evidence tending to 
relate the reflux esophagitis/hiatal hernia to the Veteran's 
active service.  

The VA treatment records are merely cumulative (and therefore not 
new) evidence.  They show ongoing treatment for the disability at 
issue, but contain no information or medical opinion relating the 
disability to the Veteran's active service/complaints therein.  
It was previously established, and is not in dispute that the 
Veteran has the hiatal hernia/reflux esophagitis disability he 
seeks to have service-connected.  

The Veteran testified that a VA physician told him his hiatal 
hernia/reflux esophagitis is related to his service/complaints 
therein, but his representative conceded that this is not noted 
in any treatment record.  An account of what a medical 
professional purportedly stated is too attenuated to constitute 
probative medical nexus evidence.  [As was noted above, the 
Veteran was advised that evidence would need to be in a treatment 
report or medical opinion statement to be considered probative, 
and it was indicated that such statement would be sought.]  

The Veteran's own assertions relating his current hiatal 
hernia/reflux esophagitis are repetitions of what he previously 
alleged, and are not new evidence.   

In summary, no evidence received since the January 2001 rating 
decision is new evidence that tends to prove that the Veteran's 
hiatal hernia with reflux esophagitis is related to his military 
service.  Therefore, the additional evidence received since 
January 2001 does not address the unestablished fact necessary to 
substantiate the claim of service connection for hiatal hernia 
and reflux esophagitis; does not raise a reasonable possibility 
of substantiating such claim; and is not new and material.  
Accordingly, the claim may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for reflux 
esophagitis with hiatal hernia is denied.


REMAND

In the August 2009 remand, the Board noted that a private 
physician's opinion, which suggested the Veteran's depression was 
related to his service, had been submitted without initial 
consideration by the RO or a waiver of initial consideration.  
The Board also noted there was a December 1975 STR (from a period 
of ACDUTRA) indicating the Veteran had complaints of occasional 
nervousness and that an April 1979 medical history (on 
separation) showed a complaint of excessive worrying due to job 
tension.  The remand ordered that the Veteran be examined by a 
psychiatrist to determine the nature and likely etiology of his 
psychiatric disability/disabilities.  The examiner was to provide 
an opinion identifying the Veteran's proper current psychiatric 
diagnoses, and as to each indicating whether such was at least as 
likely as not (50% or better probability) related to the 
Veteran's service to include the complaints noted therein.  The 
examiner was to explain the rationale for all opinions.  The 
examiner was to specifically comment on the June 2008 opinion by 
private psychiatrist Dr. "S."(who opined that the Veteran "had 
life events which led to stress and depression" while in the 
military, that the Veteran "was severely depressed while in the 
military", and that the Veteran's depression "began in 1975, 
after he joined the military").

On November 2009 VA psychiatric examination the examiner opined 
"[the Veteran's] anxiety symptoms cannot be directly related to 
his military experience without resorting to mere speculation due 
to the confounding factor of his alcohol consumption", further 
"alcohol complicates the diagnostic picture to the degree that 
symptoms cannot be attributed clearly to any specific source".  
It is possible that his anxiety symptoms are related to past 
experiences, but the possibility also exists that his anxiety is 
related to, or at least exacerbated by, his alcohol dependence."   
The examiner did not express any opinion regarding the degree of 
possibility that the Veteran's current psychiatric problems might 
be related to his military service, and did not comment on the 
statements by the Veteran's private provider (as was requested).  

In a September 2010 statement, the Veteran's representative 
argues that the November 2009 VA examination and opinion are 
inadequate because it is incomplete and nonresponsive to 
questions posed by the Board.  The Board agrees.  The Board 
observes that it is well-established, by caselaw, that a medical 
opinions that avoids responding to a question posed by indicating 
that such would be speculative (without adequately explaining why 
an opinion is not possible) is in essence a non-opinion, and 
therefore has no probative value).  Merely stating that a 
disability picture is muddled by a history of alcoholism does not 
explain why an opinion cannot be provided regarding the degree of 
possibility that the Veteran's psychiatric disability(ies) are 
related to service.  Furthermore, there must be a response to all 
questions posed.  

The matter of entitlement to a TDIU rating remains inextricably 
intertwined with the claim of service connection for psychiatric 
disability, and consideration of that matter must be deferred 
pending resolution of the service connection for psychiatric 
disability claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file (to include 
this remand) must be returned to the 
physician who conducted the November 2009 VA 
examination, for further review and a 
supplemental and clarifying medical opinion.
The consulting physician must address each 
of the following questions:
(a)  Please state each of the Veteran's 
current psychiatric diagnoses?

(b)  Based on the factual evidence of record, 
what is the most likely etiology for each 
diagnosis stated in response to question #1 
above?  Specifically, is it at least as 
likely as not (50% or better probability) 
that such disability is related to service to 
include the complaints noted therein?  

(c) Please specifically comment on the June 
2008 statement opinion by the private 
psychiatrist.

The consulting psychiatrist must explain the 
rationale for all opinions.  If that 
physician is unavailable to provide further 
opinion, the RO must arrange for the Veteran 
to be examined by another appropriate 
psychiatrist to secure the medical opinions 
requested.

2.  The RO should then re-adjudicate the 
claims (the TDIU claim in light of the re-
determination on the other service connection 
for psychiatric disability claim).  If either 
claim remains denied, the RO should issue an 
appropriate SSOC and afford the Veteran and 
his representative the opportunity to respond 
before the case is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other 

appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


